DETAILED ACTION
Claims 1-10 are pending in this action.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 05/09/2019 are accepted.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/09/2019 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, an initialed and dated copy of Applicant’s IDS form 1449 filed 05/09/2019 is attached to the instant Office action. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (a unit) that is coupled with functional language (configured to do one or more operations) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations include: an identification unit configured to identify (claim 1, ln. 9), an authentication unit configured to authenticate (claim 1, ln. 12), a first management unit configured to manage (claim 4, ln. 2), a second management unit configured to manage (claim 5, ln. 2-3), an identification unit identifies a local server (claim 5, ln. 6), a third management unit configured to manage (claim 7, ln. 3-4), a fourth management unit configured to manage (claim 8, ln. 3), and a determination unit configured to determine (claim 8, ln. 8).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  However, the specification is silent as to the corresponding structure of each of the units recited in the claims.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 6 is 
Claims 6 recites the limitation “an organization to which the information processing apparatus belongs” (claim 6, ln. 3).  Examiner suggests replacing “an organization” (claim 6, ln. 3) with “the organization” to clarify that this is referring to the same “organization to which the information processing apparatus belongs” (claim 5, ln. 2-3).  
Claim Rejections - 35 USC § 112  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
With respect to claims 1-9, the claim limitations “an identification unit configured to identify (claim 1, ln. 9), an authentication unit configured to authenticate (claim 1, ln. 12), a first management unit configured to manage (claim 4, ln. 2), a second management unit configured to manage (claim 5, ln. 2-3), an identification unit identifies a local server (claim 5, ln. 6), a third management unit configured to manage (claim 7, ln. 3-4), a fourth management unit configured to manage (claim 8, ln. 3), and a determination unit configured to determine (claim 8, ln. 8).” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is silent as to the corresponding structure of each of the units recited in the claims.  For example, para. 0043-0045 describes that each apparatus is implemented by a CPU based on a program stored in memory.  Furthermore, para. 0045 describes that the management server is implemented by the CPU and memory.  Furthermore, para. 0172 describes that embodiments of the disclosure can be realized by a computer system or apparatus consisting of memory and a CPU.  However, because disclosure does not explain whether the respective units are software, hardware, or an apparatus, the disclosure is devoid of any structure that performs the function in the claims.  Therefore, the claims 1-9 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP Pub. 2017021407) (cited in the IDS dated 05/09/2019) (hereinafter “Sato”) in view of Ono et al. (US Pub. 2014/0068714) (hereinafter “Ono”).   

As per claim 1, Sato teaches an information processing apparatus ([Sato, para. 0002] an information processing apparatus, for example, an MFP [multi-function peripheral])
a management server ([Sato, para. 0008; para. 0012] the management device [a management server] which includes an item management server and a software management server that have an independent configuration, but may be configured as a single management apparatus) configured to manage setting data ([Para. 0050] the individual data management table is a table for managing data to be set for each MFP to be installed.  [Para. 0045; Fig. 6] examples of tables [settings] managed by the data storage unit.  The item data management unit [a component of the management device] stores deletes, and updates the item data in the data storage unit) including an instruction to install content data including at least one of an application for implementing a function of the information processing apparatus and firmware for causing the application to operate;  and ([Para. 0008] the management device includes an execution means [at least one of an application] for acquiring and installing [for implementing a function of the information processing apparatus] a predetermined firmware [firmware for causing the application to operate] from an acquisition destination managed by the management device set in the script [an instruction to install content data])
a local server configured to manage at least a part of the content data, ([Sato, Para. 0012]  A plurality of MFPs 105 are connected together in a local network.  A second MFP is a common definition for a local server configured to manage a part of the content data.  See Hosoda [US Patent No. 10,148,644], col. 1, ln. 16-21: in recent years, MFPs are equipped with functions as those for a file sharing server, a web server, or the like, and a terminal on a network is able to access the server function of the MFP using a communication protocol)
wherein the management server includes: ([Sato, para. 0008; para. 0012] the management device [a management server] which includes an item management server and a software management server that have an independent configuration, but may be configured as a single management apparatus)
an identification unit configured to identify, ([Sato, para. 0069-0071] the installation script is stored in the data storage unit of the item management server.  The installation script includes a MFP identifying unit [an identification unit].  The MFP identification unit identifies the first MFP using the device ID of the MFP) [based on a request from the information processing apparatus, the setting data and local server information including authentication information for accessing the local server; and] (based on a request from the information processing apparatus, the setting data and local information including authentication information for accessing the local server will be taught by Ono below) 
wherein the management server transmits the setting data ([Sato, para. 0070] the installation script includes a matter data-identifying unit and a command description unit [setting data]) and the local server information identified by the identification unit ([Para. 0070] the MFP identification unit includes a device ID for identifying the MFP [the local server information]) to the information processing apparatus ([Sato, para. 0013] an automatic installation program is installed on the MFP.  The communication unit of the automatic installation program acquires the installation script [setting data and local server information identified by the identification unit above] corresponding to the device ID of the automatic installation program from [transmitted] the item management server [a component of the management server]) [authenticated by the authentication unit, and] (an authentication unit configured to authenticate the information processing apparatus is taught by Ono below)
wherein, when acquiring the content data according to an instruction included in the setting data acquired from the management server, the information processing apparatus accesses the local server with use of the local server information acquired from the management server and acquires the content data managed by the local server. ([Sato, para. 0069-0071] the installation script contains an additional update command [acquiring the content data according to an instruction included in the setting data acquired from the management server] that allows firmware [the content data] to be downloaded from a second MFP [the local server] to the first MFP [information processing apparatus]. The information about the other MFP is within the <path> tag of the script and so it is acquired from the management server.  The content data is acquired from the second MFP, so the information processing apparatus acquires the content data managed by the local server)

However, Ono teaches based on a request from the information processing apparatus, the setting data and local server information including authentication information for accessing the local server; and ([Ono, para. 0216] the service log-in requesting unit of the office device [the information processing apparatus] transmits a login request including authentication data [setting data and local server information including authentication information].  [Para. 0091] the device authentication data is data used to determine the office device satisfied a condition to access the content [information for accessing the local server])
an authentication unit configured to authenticate the information processing apparatus.  ([Ono, para. 0216] the image forming apparatus [a component of the information processing apparatus – see Fig. 1] logs in to the service providing system [the management server] when the processes of the flowchart of FIG. 14 are a success [authentication success]. [Para. 0115, Fig. 14] The authentication process unit performs device authentication determination.  That is the authentication process unit determines whether the device authentication data included in the received authentication data exists)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Sato with the teachings of Ono to include based on a request from the information processing apparatus, the setting data and local server information including authentication information for accessing the local server; and an authentication unit configured to authenticate the information processing apparatus.  One of ordinary skill in the art would have been motivated to make this modification because an authentication unit allows a management server to control and restrict access to devices and users.  (Ono, para. 0004-0005)


Sato does not teach wherein the request includes a first identifier for identifying the information processing apparatus and a second identifier for identifying an organization to which the information processing apparatus belongs, and wherein the authentication unit authenticates the information processing apparatus in association with the setting data being identified with use of the first identifier and the second identifier.
However, Ono teaches wherein the request includes a first identifier for identifying the information processing apparatus ([Ono, para. 0076] authentication data may include device identification data of the office device) and a second identifier for identifying an organization to which the information processing apparatus belongs, and ([Para. 0083-84] the “company code” is data that identifies an organization.  [Para. 0106] the authentication process unit receives a log-in request including authentication data, which includes company code).  [Para. 0216] the service log-in requesting unit of the office device [the information processing apparatus] transmits a log-in request including the company code)
wherein the authentication unit authenticates the information processing apparatus ([Ono, Para. 0216] the image forming apparatus [a component of the information processing apparatus – see Fig. 1] logs in to the service providing system [the management server] when the authentication is a success) in association with the setting data being identified with use of the first identifier and the second identifier ([Para. 0114, Fig. 14] the authentication process unit performs company authentication determination using the received authentication data [the setting data being identified] – whether the company code [the second identifier] exists.  [Para. 0115, Fig. 14] the authentication process unit performs device authentication determination whether the device authentication data [the first identifier] included in the received authentication data exists.  [Fig. 6] the authentication process unit is part of the service providing system [the management server])
such a method allows the server to authenticate an unspecified number of users and companies over the network.  (Ono, para. 0007)

As per claim 3, Sato in view of Ono teaches claim 1.   
Sato also teaches wherein the request includes a first identifier for identifying the information processing apparatus and a third identifier for identifying the setting data, ([Sato, para. 0069] an installation script is stored in the data storage of the item management server [a component of the management server].  [Para. 0070] the installation script includes a command description unit [a third identifier] and a MFP identifying unit [a first identifier].  [Para. 0071] the MFP identifying unit identifies the MFP using a tag and a device ID, and so serves the function of identifying the information processing apparatus.  [Para. 0072] the command description unit includes importing setting information)
Sato does not teach and wherein the authentication unit authenticates the information processing apparatus in association with the setting data being identified with use of the first identifier and the third identifier. 
However, Ono teaches and wherein the authentication unit authenticates the information processing apparatus in association with the setting data being identified with use of the first identifier and the third identifier.  ([Ono, Para. 0073] the log-in setting unit [a component of the information processing apparatus] sets the authentication data to be used for logging in to the service providing system [the management server].  [Para. 0112, Fig. 14] the service providing system receives the request and authenticates the user in association of the authentication data [setting information] where a log-in setting [the third identifier] and the device authentication data [the first identifier] are part of the authentication data)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Sato with the teachings of Ono to include wherein the authentication unit authenticates the information processing apparatus in association with the setting data being identified with use of the first identifier and the third identifier.  One of ordinary skill in the art would have been motivated to make this modification because such these additional steps can coordinate the authentication of the side of the public [external] network with the authentication of the side of the private [local] network.  (Ono, para. 0093)

As per claim 4, Sato in view of Ono teaches claim 1.   
Sato does not teach wherein the management server further includes a first management unit configured to manage, in association with authenticating the information processing apparatus, a first identifier for identifying the authenticated information processing apparatus and a second identifier for identifying an organization to which the information processing apparatus belongs.
However, Ono teaches wherein the management server further includes a first management unit configured to manage ([Ono, Para. 0080, Fig. 6] the service providing system platform includes a session management unit [a first management unit]), in association with authenticating the information processing apparatus, ([Para. 0081] The session management unit manages sessions between the office device and the service providing system) a first identifier for identifying the authenticated information processing apparatus ([Para. 00148; para. 0086] the session management unit determines whether a token transmitted has the correct username – data that identifies the office device [a first identifier for identifying the authentication information processing apparatus]) and a second identifier for identifying an organization to which the information processing apparatus belongs ([Para. 0151; para. 0148] the session management unit determines whether a token transmitted has the correct company code [a second identifier]).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Sato with the teachings of Ono to include wherein the management server further includes a first management unit configured to manage, in association with authenticating the information processing apparatus, a first identifier for identifying the authenticated information processing apparatus and a second identifier for identifying an organization to which the information processing apparatus belongs.  One of ordinary skill in the art would have been motivated to make this modification because such these additional steps can coordinate the authentication of the side of the public [external] network with the authentication of the side of the private [local] network, by allowing communication sessions between the management server and the information processing apparatus.  (Ono, para. 0093; para. 0081).  

As per claim 5, Sato in view of Ono teaches claim 1.   
Sato also teaches wherein the management server transmits the local server information managed by the second management unit to the information processing apparatus.  ([Sato, Para. 0102] the communication unit of the item management server [the second management unit] transmits an installation script to the MFP [transmits to the information processing apparatus].   [Para. 0070] the installation script includes a device ID [the local server information])
Sato does not teach wherein the management server further includes a second management unit configured to manage the local server information and a fourth identifier for identifying an organization 
However, Ono teaches  wherein the management server further includes a second management unit configured to manage the local server information ([Ono, Para. 0080, Fig. 6] the service providing system platform includes a user data registration unit [a second management unit]), and a fourth identifier for identifying an organization to which the local server belongs ([Para. 0095] the company code [a fourth identifier] is an example of authentication data) while associating the local server information and the fourth identifier with each other, and ([Para. 0081] the user data registration unit receives authentication data from the authentication apparatus.  [Para. 0054] the authentication apparatus is an authentication server on a local network, and so is a local server – see Fig. 1)
wherein the identification unit identifies a local server ([Ono, Fig. 6; Para. 0081] the device communication unit communicates with [identifies] the authentication apparatus) that belongs to an organization to which the information processing apparatus belongs based on the fourth identifier managed by the second management unit ([Fig.  1; Para. 0048] the authentication apparatus and the office device [information processing apparatus] belongs to the same office [organization] on the same local network.  [Para. 0081; 0084] The device communication unit receives the management data which includes the company code which identifies the office that is managed by the user data registration unit [identifying a local server and an information processing apparatus that belongs to the same organization that is managed by a second management unit])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Sato with the teachings of Ono to include wherein the management server further includes a second management unit configured to such a modification allows the management server to identify whether a local office device exists within an organization.  (Ono, para. 0111; 0086).  

As per claim 7, Sato in view of Ono teaches claim 1.   
Sato also teaches an external server configured to manage the content data ([Sato, para. 0001] the item management server and the software management server may have an independent configuration.  The software management server [external server] is a server that manages the firmware [the content])
wherein the management server further includes a third management unit configured to manage external server information for accessing the external server, ([Sato, Para. 0040] the item management server [a component of the management server] includes a web service disclosure data management unit [a third management unit].  [Para. 0099; 0100; 0103] the web service disclosure data management unit manages the locations of the firmware, which includes the URL [external server information] of the software management server [the external server])
	and wherein, in a case where the information processing apparatus is not able to acquire the content data from the local server, ([Sato, Para. 0100] when it is determined that no second MPF [local server] has the disclosed firmware [is not able to acquire the content data from the local server], the process proceeds to step 1157) the information processing apparatus acquires the external server information managed by the third management unit, accesses the external server with use of the acquired  ([Sato, Para. 0099] the script editing component of the application management edits the firmware location to the URL of the software managing server [the acquired external server information]. [Para. 0121] the process execution unit of the information processing apparatus acquires the URL of the software managing server, and downloads the firmware)

As per claim 10, Sato teaches a control method for an information processing apparatus ([Sato, para. 0001-0002] a control method for an information processing apparatus, such as an MFP [multi-function peripheral])
a management server ([Sato, para. 0008; para. 0012] the management device [a management server] which includes an item management server and a software management server that have an independent configuration, but may be configured as a single management apparatus) configured to manage setting data ([Para. 0050] the individual data management table is a table for managing data to be set for each MFP to be installed.  [Para. 0045; Fig. 6] examples of tables [settings] managed by the data storage unit.  The item data management unit [a component of the management device] stores deletes, and updates the item data in the data storage unit) including an instruction to install content data including at least one of an application for implementing a function of the information processing apparatus and firmware for causing the application to operate;  and ([Para. 0008] the management device includes an execution means [at least one of an application] for acquiring and installing [for implementing a function of the information processing apparatus] a predetermined firmware [firmware for causing the application to operate] from an acquisition destination managed by the management device set in the script [an instruction to install content data]) a local server configured to manage at least a part of the content data, the control method comprising: ([Sato, Para. 0012]  A plurality of MFPs 105 are connected together in a local network.  A second MFP is a common definition for a local server configured to manage a part of the content data.  See Hosoda [US Patent No. 10,148,644], col. 1, ln. 16-21: in recent years, MFPs are equipped with functions as those for a file sharing server, a web server, or the like, and a terminal on a network is able to access the server function of the MFP using a communication protocol) 
via the management server, ([Sato, para. 0008; para. 0012] the management device [a management server] which includes an item management server and a software management server that have an independent configuration, but may be configured as a single management apparatus) identifying, based on a request from the information processing apparatus, the setting data and local server information ([Sato, para. 0069-0071] the installation script is stored in the data storage unit of the item management server.  The installation script includes a MFP identifying unit [an identification unit].  The MFP identification unit identifies the first MFP using the device ID of the MFP, and is sent based on a request from the information processing apparatus) [including authentication information for accessing the local server, and authenticating the information processing apparatus] (the setting data including authentication information for accessing the local server, and authenticating the information processing apparatus will be taught by Ono below) 
via the management server, transmitting the identified setting data ([Sato, para. 0070] the installation script includes a matter data-identifying unit and a command description unit [setting data]) and the local server information ([Para. 0070] the MFP identification unit includes a device ID for identifying the MFP [the local server information]) to the [authenticated] information processing apparatus ([Sato, para. 0013] an automatic installation program is installed on the MFP.  The communication unit of the automatic installation program acquires the installation script [setting data and local server information identified by the identification unit above] corresponding to the device ID of the automatic installation program from [transmitted] the item management server [a component of the management server].  An authenticated information processing apparatus is taught by Ono below)
via the information processing apparatus, when acquiring the content data according to an instruction included in the setting data acquired from the management server, accessing the local server with use of the local server information acquired from the management server and acquiring the content data managed by the local server. ([Sato, para. 0069-0071] the installation script contains an additional update command [acquiring the content data according to an instruction included in the setting data acquired from the management server] that allows firmware [the content data] to be downloaded from a second MFP [the local server] to the first MFP [information processing apparatus]. The information about the other MFP is within the <path> tag of the script and so it is acquired from the management server.  The content data is acquired from the second MFP, so the information processing apparatus acquires the content data managed by the local server)
Sato does not teach the setting data including authentication information for accessing the local server, and authenticating the information processing apparatus; and an authenticated information processing apparatus.
However, Ono teaches the setting data including authentication information for accessing the local server, and authenticating the information processing apparatus; and ([Ono, para. 0216] the service log-in requesting unit of the office device [the information processing apparatus] transmits a login request including authentication data [setting data and local server information including authentication information].  [Para. 0091] the device authentication data is data used to determine the office device satisfied a condition to access the content [information for accessing the local server])
an authenticated information processing apparatus.  ([Ono, para. 0216] the image forming apparatus [a component of the information processing apparatus – see Fig. 1] logs in to the service providing system [the management server] when the processes of the flowchart of FIG. 14 are a success [authentication success]. [Para. 0115, Fig. 14] The authentication process unit performs device authentication determination.  That is the authentication process unit determines whether the device authentication data included in the received authentication data exists [the office device is then, an authenticated information processing apparatus])
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sato and Ono for the same reasons as disclosed above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Ono as applied to claim 5 above, and further in view of Miyata (US Pub. 2009/0138921) (hereinafter “Miyata”).   

As per claim 6, Sato in view of Ono teaches claim 5.  
Sato does not teach wherein, in a case where a plurality of local servers each corresponding to the local server that belongs to an organization to which the information processing apparatus belongs is identified by the identification unit, the information processing apparatus displays a screen used for a user to select, from the plurality of local servers, the local server from which to acquire the content data.
However, Miyata teaches wherein, in a case where a plurality of local servers each corresponding to the local server that belongs to an organization to which the information processing apparatus belongs is ([Miyata, para. 0042; Fig. 1] a plurality of content servers [local servers] connected to a home network [an organization, and each local server that belongs to an organization] to which the control device [the information processing apparatus] belongs) identified by the identification unit (an identification unit that identifies local servers and the information processing apparatus was taught by Sato in the mapping of claim 1), the information processing apparatus displays a screen used for a user to select, from the plurality of local servers, the local server from which to acquire the content data.  The information processing apparatus displays screen ([para. 0076] the control device [information processing apparatus] displays [displays a screen] a list of the content servers [from the plurality of servers, the local server from which to acquire the content data] an image prompting the user to select the content server from the list [for a user to select] on the display section)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Sato with the teachings of Miyata to include wherein, in a case where a plurality of local servers each corresponding to the local server that belongs to an organization to which the information processing apparatus belongs is identified by the identification unit, the information processing apparatus displays a screen used for a user to select, from the plurality of local servers, the local server from which to acquire the content data.  One of ordinary skill in the art would have been motivated to make this modification because such a modification allows a local content server among a plurality of content servers to be selected by the user.  (Miyata, para. 0008-0009)

Claim 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Ono as applied to claim 1 above, and further in view of Koushik (US Pub. 2016/0132214) (hereinafter “Koushik”).   

As per claim 8, Sato in view of Ono teaches claim 1.   
Sato does not teach wherein the management server further includes: a fourth management unit configured to manage, in association with authenticating the information processing apparatus, a first identifier for identifying the authenticated information processing apparatus, a second identifier for identifying an organization to which the information processing apparatus belongs, and an expiration time limit for the first identifier and the second identifier; and a determination unit configured to determine whether to transmit the setting data to the information processing apparatus based on the expiration time limit managed by the fourth management unit.
([Koushik, para. 0097] the fulfillment platform control panel [the management server] by means of the identity broker service [a fourth management unit] may communicate with an end user device requesting authentication of the user's machine [in association with authenticating the information processing apparatus] and the return of a security token that is subsequently usable in accessing service provider resources)
a first identifier for identifying the authenticated information processing apparatus, ([Koushik, [para. 0138]) one authentication process (device-level authentication) may result in the identity broker service [a fourth management unit] providing a unique device identifier [a first identifier for identifying the authenticated information processing apparatus] and a device-level security token that allows the control plane agent [the management server] executing on an end user device [the information processing apparatus] to access to the resources of the fulfillment platform control plane) a second identifier for identifying an organization to which the information processing apparatus belongs, ([Para. 0139] the identity broker service is responsible for domain credentials [the second identifier for identifying an organization to which the information processing apparatus belongs], validating them, and passing them to a security token service which returns a temporary security token to be used to access control plane services) and an expiration time limit for the first identifier and the second identifier; and ([Para. 0141] the security token is a temporary token that expires [a time limit for the first identifier and the second identifier] after a pre-determined time period)
a determination unit configured to determine whether to transmit the setting data to the information processing apparatus based on the expiration time limit managed by the fourth management unit. ([Koushik, para. 0139] the proxy service [determination unit] described herein may be a secure outbound gateway that only accepts the security tokens generated by these two control plane services, and upon validation [determining whether to transmit, based on the expiration time limit managed by the fourth management unit], the proxy service may allow the application delivery agent [a component of the end user device which is the information processing unit] access [transmitting to the information processing unit] to communicate with various control plane services [services which contains the stored setting data – see para. 0035])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Sato with the teachings of Koushik to include wherein the management server further includes: a fourth management unit configured to manage, in association with authenticating the information processing apparatus, a first identifier for identifying the authenticated information processing apparatus, a second identifier for identifying an organization to which the information processing apparatus belongs, and an expiration time limit for the first identifier and the second identifier; and a determination unit configured to determine whether to transmit the setting data to the information processing apparatus based on the expiration time limit managed by the fourth management unit.  One of ordinary skill in the art would have been motivated to make this modification because such a modification allows the resources of the service provider network to be used on an “as requested” basis as the request expires after a period of time.  (Koushik, para. 0002)

As per claim 9, Sato in view of Ono and further in view of Koushik teaches claim 8.  
Sato does not teach wherein the information processing apparatus periodically transmits, to the management server, a request to extend the expiration time limit managed by the fourth management unit.
However, Koushik teaches wherein the information processing apparatus periodically transmits, to the management server, a request to extend the expiration time limit managed by the fourth ([Koushik, para. 0142] when the security token expires (or is about to expire) [periodically] the application delivery agent [the information processing apparatus] may be configured to call [transmit to the management server] a method [request] to renew the security token [extend the expiration time limit.  [Para. 0139] the security token, and so the time limit of the temporary security token, is maintained by the identity broker service [the fourth management unit])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Sato with the teachings of Koushik to include wherein the information processing apparatus periodically transmits, to the management server, a request to extend the expiration time limit managed by the fourth management unit.  One of ordinary skill in the art would have been motivated to make this modification because a renewal will allow the token to not expire and will allow a large enterprise to keep applications automatically up to date and authenticated.  (Koushik, para. 0119; para. 0141)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nuggehalli (US Patent No. 9,001,370) discloses an authentication system for information processing devices to access external resources that including verifying credentials associated with the MFP, and organization data of the MFP.  Kamimoto et al. (US Pub. 2014/0282569) discloses and information processing device including a workflow rule including authentication of devices in each organization.  Ahuja et al. (US Pub. 2013/0283033) discloses a token based verification system for devices where the toke expires over time.  Nakajima (US Pub. 2013/0254367) discloses a device management system including an MFP which allows for an external server to manage the MFP.  Murakami et al. (US Pub. 2005/0060564) discloses a processing device that authenticates a terminal and then downloads an application once the terminal is authenticated.  Hosada (US Patent No. 10,148,644) discloses an .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Z.L./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493